08/03/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0005


                                         PR 21-0005                     ALA
                                                                        AUG 0 3 2021
                                                                      Bovven Greenwcod
                                                                    Clerk of Supreme Court
                                                                       State of Montana
 IN RE THE MOTION OF KARI E. HONG
 FOR ADMISSION TO THE BAR OF THE                                      ORDER
 STATE OF MONTANA




       Kari E. Hong has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Hong has provided the necessary documentation
and has satisfied the requirements prerequisite to adrnission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Kari E. Hong rnay be sworn in to the practice oflaw in the State of Montana.
Arrangements for swearing in may be made by contacting the office of the Clerk of the
Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the
State Bar of Montana.
      DATED this    a')C---- clay of August, 2021.
                                                                              -0
                                                                             41?
                                                             Chief Justice
eU Ai J4i•st4.....
,_4•:/25